                   Case 20-12456-JTD           Doc 888          Filed 01/19/21       Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                            )
    In re:                                                  )     Chapter 11
                                                            )
    RTI HOLDING COMPANY, LLC, et al.,1                      )     Case No. 20-12456 (JTD)
                                                            )
                            Debtors.                        )     (Jointly Administered)
                                                            )
                                                            )     Hearing Date: January 22, 2021 at 1:00 p.m. (ET)

                                                            )     Objection Deadline: January 19, 2021 at 4:00 p.m. (ET)


                      STATEMENT OF THE OFFICIAL COMMITTEE OF
                    UNSECURED CREDITORS REGARDING THE DEBTORS’
                      KEY EMPLOYEE INCENTIVE PROGRAM MOTION

             The Official Committee of Unsecured Creditors (the “Committee”) of the debtors and

debtors-in-possession (collectively, the “Debtors” or the “Company”) in the above-captioned

chapter 11 cases (the “Chapter 11 Cases”) hereby files this statement (the “Statement”) regarding

the Debtors’ motion to approve (i) a key employee incentive program (the “KEIP”) for five Senior

Leadership Employees and (ii) a key employee retention program (the “KERP”) for 48



1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016);
RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT
Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395); RT
Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT
Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest
Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri
Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461);
RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716);
Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East
Broadway Ave., Maryville, TN 37804.


                                                        -1-
KL2 3205068.6
                   Case 20-12456-JTD            Doc 888       Filed 01/19/21       Page 2 of 3




Participating Non-Inside Employees (the “KEIP/KERP Motion”) [Dkt. No. 779].2 In support of

this Statement, the Committee respectfully submits as follows:

                                                 STATEMENT

            1.     The Committee reviewed and analyzed the proposed relief in the KEIP/KERP

Motion. The Committee has no objections to the proposed KERP Payments. With respect to the

proposed KEIP, the Committee understands that the Debtors will be filing a revised proposed order

which will include the Committee’s comments, including (i) that payments to the Senior

Leadership Employees under the KEIP shall only be made upon or following the occurrence of

the Effective Date of the Plan and (ii) as a condition to a Senior Leadership Employee’s receipt of

a payment under the KEIP, such employee shall not be entitled to, and must waive any claim or

administrative expense against the estate for any potential severance payment. With these

modifications, the Committee does not oppose the relief sought in the KEIP/KERP Motion.

            2.     However, the Committee’s agreement to entry of an order on the KEIP/KERP

Motion should not be construed as agreement to the terms of the proposed Plan. As highlighted

in the Disclosure Statement, the Committee does not believe the proposed treatment of unsecured

creditors in the current proposed Plan is fair or appropriate. While the Committee has been

engaged in active settlement discussions on the proposed Plan, no formal settlement has been

reached. The Committee therefore reserves all its rights on the proposed Plan and is not waiving

any objections or arguments as a result of entry of an order on the KEIP/KERP Motion.




2
    Capitalized terms used but not defined herein have the meanings ascribed to them in the KEIP/KERP Motion.


                                                        -2-
KL2 3205068.6
                  Case 20-12456-JTD    Doc 888       Filed 01/19/21   Page 3 of 3




            Dated: January 19, 2021

                                         COLE SCHOTZ P.C.


                                      By: /s/ G. David Dean
                                         G. David Dean, Esq. (No. 6403)
                                         Justin R. Alberto, Esq. (No. 5126)
                                         Andrew Roth-Moore, Esq. (No. 5988)
                                         500 Delaware Avenue, Suite 1410
                                         Wilmington, DE 19801
                                         Telephone: (302) 652-3131
                                         Facsimile: (302) 652-3117
                                         ddean@coleschotz.com
                                         jalberto@coleschotz.com
                                         aroth-moore@coleschotz.com

                                         and

                                         KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                         Adam C. Rogoff, Esq.
                                         Robert T. Schmidt, Esq.
                                         Jennifer R. Sharret, Esq.
                                         1177 Avenue of the Americas
                                         New York, NY 10036
                                         Telephone: (212) 715-9100
                                         Facsimile: (212) 715-8000
                                         arogoff@kramerlevin.com
                                         rschmidt@kramerlevin.com
                                         jsharret@kramerlevin.com

                                         Counsel to the Official Committee of Unsecured
                                         Creditors




                                               -3-
KL2 3205068.6
